OPINION
Per Curiam:
The district court entered judgment dissolving the parties’ marriage and distributing various real and personal properties which- had been acquired during the marriage and prior to the marriage while the parties were co-habiting and pooling their resources. The appeal is taken only from the property distribution. and it is contended,the division, was based on unequal and improper legal theories .and was unsupported by. the evidence,
*540We have reviewed the evidence and pleadings in the case and find appellant’s contentions to be devoid of merit. The division of the property was properly based upon the guidelines specified in NRS 125.150;1 therefore, perceiving no abuse of discretion, we affirm. See Jolley v. Jolley, 92 Nev. 298, 549 P.2d 1407 (1976), and cases cited therein.

 The applicable portion of NRS 125.150 reads:
“1. la granting a divorce, the court . , . shall make such disposition of the community property of the parties, as appears just and equitable, ....
“3. The court may also set apart such portion of the husband’s property for the wife’s support, or the wife’s property for the husband’s support if he is disabled or unable to provide for himself,. . .”